Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
This application is in condition for allowance except for the presence of claims 9 and 10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.
In the Abstract:
	In line 1 of the abstract, “comprises” has been replaced by --includes--, to avoid the use of legal phraseology within the abstract.
In the Specification:
	In the preliminary amendment filed October 2, 2019, applicant requested that paragraph [00132], beginning on line 12 of page 19 of the original specification be replaced by an amended paragraph.  However, the language of the amended paragraph corresponds to original paragraph [00133], beginning on line 16 of page 19 of the specification.  Accordingly, the instructions for the replacement of the paragraph and the paragraph number and text should have read, --On page 19, please replace the paragraph beginning on line 16 with the following amended paragraph:
	[00133] A person skilled in the art may make many changes, adaptations and replacements to the embodiments described herein or can replace elements with others which are functionally equivalent in order to satisfy contingent needs without however departing from the scope of protection as described and claimed herein 
	Apparently, paragraph [00132], as originally filed should remain in the specification, without any amendments thereto.
On page 14, on the penultimate line of paragraph [0095], “air passage 19” has been replaced by --air passage 10--, to correct an obvious typographical error.
On page 20, last line of paragraph [00138], “4” has been replaced by --48--, to place the specification in agreement with Fig. 18 of the drawings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the dispensing assembly for a cold beverage as set forth by independent claim 1, including an opening and closing tap for closing or opening the beverage supply conduit, the opening and closing tap fluidly connecting the beverage supply conduit to the beverage dispensing conduit, with a Venturi segment arranged downstream of all beverage pressurizing devices and downstream of all mixing couplings of any fluid, other than air supplied to the Venturi segment, provided in the beverage supply conduit or in the beverage dispensing conduit, with the Venturi segment arranged between the tap and dispensing outlet, the air supply conduit being engaged in the beverage dispensing conduit in the Venturi segment.  
With regard to the prior art of record, it is noted that US 9,955,710 (Hyde et al) teaches a Venturi segment to add a gas to a conveyed beverage prior to dispensing, the Venturi segment being arranged, however, within the beverage supply conduit, upstream of the opening and closing tap.  Other prior art references of note are Keller ‘133 (cited with the restriction requirement, mailed June 16, 2022), which teaches (at Fig. 8) a Venturi segment within the beverage dispensing conduit, but upstream of a mixing means (37), and in a device without an opening and closing tap of the type disclosed by Hyde et al ‘710, or required by instant independent claim 1.  US 2010/0199851 to Fuenten et al is also of note for disclosing a Venturi nozzle for injecting ambient air into a flow of milk to form a frothed milk product, the Venturi nozzle being arranged at the milk dispensing outlet, but like Keller ‘133 mentioned above, Fuenten et al also fails to include an opening and closing tap of the type disclosed by Hyde et al ‘710, or required by instant independent claim 1.  As such, the specifically noted references, which appear to teach the closest prior art to that as required by independent claim 1, do not suggest a combination that would render obvious to one having ordinary skill in the art at the time of the filing of the application, the invention as recited by independent claim 1.
Further, with regard to the specific recitation of independent claim 1 of the instant application, it is noted that line 9 of the claim recites “a dispensing outlet opening or dispensing outlet”, which would appear on its face to provide alternative outlet structures.  However, in light of the language of paragraph [0065] of applicant’s specification, it is clear that the alternative-type recitation, is actually referring to the same element.  Therefore, in light of the clear disclosure of the specification, claim 1 is not considered to be vague or indefinite with regard to the recitation of line 9 of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-5-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776